Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites …the switching circuit being adapted to reversibly switch in a conduction condition… the terms is unclear to The Examiner, it is assumed that the switch can be turned to a conducting or non-conducting sate (i.e. on or off) applicant should amend the claims in order to better reflect said limitation, if applicant intention is different than assumed by The Examiner further clarification is needed. 
In addition claim 1 and 2 recites the limitation " the new batteries " in line 8 and 14 of page 2 respectively (claim of 03/08/2022). There is insufficient antecedent basis for this limitation in the claim. As a remedy The Examiner suggest that the recitation …the back-up unit with new batteries during… be amended a flows …the back-up unit with a new replaceable battery during… 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The claims contain identifiers (“-”) that should be deleted from the claims.  Appropriate correction is required.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of the claimed limitation and structure is not found nor suggested by the prior art of record. Regarding claim 1 Toyoda (US 2019/0181677) teaches an UPS device for electric power distribution installations (see Fig. 4), said UPS device comprising: first electric terminals (see T5,  Fig. 4) for electrical connection with an electric load (see 52, Fig. 4) to be fed by said UPS device ; second electric terminals (see T1; Fig. 4) for electrical connection with a power supply source  (see 51, Fig. 4) adapted to feed said UPS device; third electric terminals (see T4; Fig. 4) for electrical connection with a back-up unit adapted to feed said UPS device, when said power supply source is not available,
power conversion stage electrically connectable with said first, second and third electric terminals, said power conversion stage being adapted to receive a power supply voltage from said power supply source or a back-up voltage from said back-up unit, when said power supply source is not available, and being adapted to provide an adjustable load voltage to said electric load (see 7,  Fig. 4) an interface stage to electrically couple or decouple said back-up unit with or from said power conversion stage (see 12,  Fig. 4), said interface stage comprising: a switching circuit electrically connected with said third electric terminals (see 15,  Fig. 4) .
 	Kukaya (U.S. 2014/0077595) also in the same filed teaches said back-up unit having one or more replaceable batteries (para 0222).

However, the combination fails to teach said power conversion stage, said switching circuit being adapted to reversibly switch in a conduction condition, at which said switching circuit electrically connects said power conversion stage with third electric terminals, or in an interdiction condition, at which said switching circuit electrically disconnects said power conversion stage from said third electric terminals; a controller operatively coupled with said switching circuit and adapted to command said switching circuit to switch in said conduction condition or said interdiction condition; wherein said interface stage comprises a feeding circuit electrically connected with said third electric terminals and said controller, wherein said feeding circuit is adapted to temporary feed said controller with a first feeding voltage during a transient time interval following a replacement of the batteries of said back-unit with new batteries during a maintenance intervention on said back-up unit, wherein, in response to said first feeding voltage, said controller is adapted to carry out a checking procedure to check whether the new batteries of said back-up unit are sufficiently charged to feed said UPS device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 10, 2022